Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
A.	Applicant’s arguments with respect to the rejection under 35 USC 103 have been fully considered, and Applicant’s argument that the applied references do not teach that the cost associated with each given individual health index parameter is calculated based on one or more user-adjustable cost values retrieved from a lookup table for the given individual health index parameter value, which is specific to the user and includes the biometric data, prior to aggregation is persuasive.  The corresponding rejection of claims 1, 2, 4-8, 11, 12, and 14-16 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Ling on 3/31/2021.
The application has been amended as follows: 


a processor that executes computer-executable instructions for calculating a user's health index and a monetary cost associated therewith;
a computer-readable medium that stores the computer-executable instructions; and
a server comprising the processor and the computer-readable medium and configured to provide Internet access to the processor for presenting calculated cost information to the user via a graphical user interface on a user device;
wherein the instructions comprise:
receiving a plurality of individual health index parameter values, the health index parameter values including values related to biometric data associated with the user and health behavior data associated with the user;
calculating a cost of each health index parameter;
aggregating the costs of each health index parameter;
providing the costs of each health index parameter and the aggregate cost to the user;
receiving input related to an adjustment to at least one health index parameter value;
updating the costs of each adjusted health index parameter and updating the aggregate cost; and
providing the updated cost of each health index parameter and the updated aggregate cost to the user in real time;
calculating a difference between the aggregate cost and the recalculated aggregate cost, the difference representing a dollar amount saved by the user over a predetermined time period as a result of the at least one adjusted health index parameter;
calculating a return on investment value from the calculated difference, a user-specified investment frequency and annual interest rate;
calculating a tax savings value from the calculated difference, the return on investment value, and a user-specified tax rate; and
providing the calculated difference, return on investment value, and tax savings value to the user device;
calculating one or more of an estimated number of work days missed and a lost-productivity dollar amount from the health index parameter values;
wherein the health index parameter values are specific to the user and comprise one or more individual values associated with the biometric data, wherein the biometric data comprises one or more of body mass index, cholesterol level, glucose level, and blood pressure;
and wherein the cost associated with each given individual health index parameter is calculated based on one or more user-adjustable cost values retrieved from a lookup table for the given individual health index parameter value, which is specific to the user and includes the biometric data, prior to aggregation.

9. (Canceled)

10. (Canceled)


receiving a plurality of individual health index parameter values, the health index parameter values including values related to biometric data associated with the user and health behavior data associated with the user;
calculating a cost of each health index parameter;
aggregating the costs of each health index parameter;
providing the costs of each health index parameter and the aggregate cost to the user;
receiving input related to an adjustment to at least one health index parameter value;
updating the costs of each adjusted health index parameter and updating the aggregate cost; and
providing the updated cost of each health index parameter and the updated aggregate cost to the user in real time;
calculating a difference between the aggregate cost and the recalculated aggregate cost, the difference representing a dollar amount saved by the user over a predetermined time period as a result of the at least one adjusted health index parameter;
calculating a return on investment value from the calculated difference, a user-specified investment frequency and annual interest rate;
calculating a tax savings value from the calculated difference, the return on investment value, and a user-specified tax rate; and
providing the calculated difference, return on investment value, and tax savings value to the user device;
calculating one or more of an estimated number of work days missed and a lost-productivity dollar amount from the health index parameter values;
wherein the health index parameter values are specific to the user and comprise one or more individual values associated with the biometric data, wherein the biometric data comprises one or more of body mass index, cholesterol level, glucose level, and blood pressure;
and wherein the cost associated with each given individual health index parameter is calculated based on one or more user-adjustable cost values retrieved from a lookup table for the given individual health index parameter value, which is specific to the user and includes the biometric data, prior to aggregation.

17. (Canceled)

18. (Canceled)

19. (Canceled)

20. (Canceled)

Allowable Subject Matter
Claims 1, 2, 4-8, 11, 12, and 14-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claims 1, 2, 4-8, 11, 12, and 14-16 are allowable over the closest prior art of record, i.e. Quit it Now: Cigarette and Alcohol use, cost Calculator (hereinafter Quit it Now) in view of Day (US Patent Application Publication 2005/0240438), Abrahamson (US 8,639,604), Skelly et al 

With respect to claim 1, Quit it Now discloses
a processor that executes computer-executable instructions for calculating a user's health index and a monetary cost associated therewith;
a computer-readable medium that stores the computer-executable instructions; and
a server comprising the processor and the computer-readable medium and configured to provide Internet access to the processor for presenting calculated cost information to the user via a graphical user interface on a user device;
wherein the instructions comprise:
receiving a plurality of individual health index parameter values, the health index parameter values including values related to health behavior data associated with the user;
calculating a cost of each health index parameter;
aggregating the costs of each health index parameter;
providing the costs of each health index parameter and the aggregate cost to the user;
receiving input related to an adjustment to at least one health index parameter value;
updating the costs of each adjusted health index parameter and updating the aggregate cost; and
providing the updated cost of each health index parameter and the updated aggregate cost to the user in real time;
wherein the health index parameter values are specific to the user;
and wherein the cost associated with each given individual health index parameter is calculated based on one or more user-adjustable cost values for the given individual health index parameter value, which is specific to the user, prior to aggregation.

Day teaches calculating the cost associated with health index parameters including values associated with biometric data specific to a user, where the health index parameter values include body mass index, calculating a difference between a first estimated health cost and a second estimated health cost, the difference representing a dollar amount saved over a predetermined time period as a result of at least one adjusted health index parameter and providing the calculated difference.

Abrahamson teaches calculating a return on investment value from a savings amount, an investment frequency and user-specified annual interest rate, calculating a tax savings value from the calculated difference, the return on investment value, and a user-specified tax rate, and provide the return on investment value and tax savings value to the user.

Skelly teaches allowing a user to specify an investment frequency.

Bost lastly teaches calculating an estimated number of work days missed and a lost-productivity dollar amount from health index parameter values.

However, none of the above references teach wherein the cost associated with each given individual health index parameter is calculated based on one or more user-adjustable cost values retrieved from a lookup table for the given individual health index parameter value, and it would not have been obvious to one of ordinary skill in the art to combine all of the above references with respect to the specific combination of limitations recited in the claim.

Independent claim 11 is allowable on the same grounds set out above with respect to claim 1.
Depending claims 2, 4-8, 12, and 14-16 are allowable based on their dependence from claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Gregory Lultschik/Examiner, Art Unit 3626